Name: Commission Regulation (EEC) No 1857/78 of 31 July 1978 amending Regulations (EEC) No 2054/76, (EEC) No 1036/78 and (EEC) No 1654/78 as regards a new method of denaturing skimmed-milk powder intended for use as feed for export to non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 78 Official Journal of the European Communities No L 212/9 COMMISSION REGULATION (EEC) No 1857/78 of 31 July 1978 amending Regulations (EEC) No 2054/76, (EEC) No 1036/78 and (EEC) No 1654/78 as regards a new method of denaturing skimmed-milk powder intended for use as feed for export to non-member countries (3) regarding the said skimmed-milk powder, provided that proof is furnished that the milk used is that referred to in Article 2 ( 1 ) (e) of Regulation (EEC) No 2054/76 ; Whereas under Article 14a (2) of Regulation (EEC) No 2054/76 the coefficients applied to the monetary compensatory amounts are to be adapted in accor ­ dance with the changes in the price of skimmed-milk powder specified in Article 3 ( 1 ) ; whereas the latter Article provides for a price change with effect from 1 1 August 1978 ; whereas the provisions of Parts 1 and 5 of Annex I to Commission Regulation (EEC) No 1036/78 of 19 May 1978 fixing the monetary compen ­ satory amounts and certain coefficients and rates for their application (8), as last amended by Regulation (EEC) No 1838/78 (9), should be amended accord ­ ingly ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1 421 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy ,to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (3), as last amended by Regulation (EEC) No 557/76 (4), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non ­ member countries of skimmed-milk powder held by intervention agencies and intended for use as feed (5), as last amended by Regulation (EEC) No 1206/78 (6), specifies that the skimmed milk must be exported either as such in accordance with certain prescribed conditions or after denaturing or incorporation into compound feedingstuffs in accordance with specific requirements ; whereas one non-member country, in order to prevent skimmed-milk powder intended for use as feed from being used for other purposes within its territory, stipulates that the product is to be dena ­ tured by the addition of blood meal and fish meal ; whereas these special requirements should be taken into account in order to permit exports of the product thus obtained , and the provisions of Regulation (EEC) No 2054/76 should be amended accordingly ; Whereas skimmed-milk powder denatured by the new method and containing fish meal constitutes a special compound feedingstuff in respect of which a refund is not granted in accordance with footnote (3) to the Annex to Commission Regulation (EEC) No 1654/78 of 14 July 1978 fixing the refunds on milk and milk products exported in the natural state (7) ; whereas an exception should be provided for in the said footnote HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 2054/76, (EEC) No 1036/78 and (EEC) No 1654/78 are amended in accordance with this Regulation . Article 2 1 . In Article 2 of Regulation (EEC) No 2054/76 : (a) In paragraph 1 the following words are added at the end : 'or (e) after denaturing in accordance with Annex III .' ; (b) paragraph 2 is amended as follows : '2. The products specified in paragraph 1 (a), (b), (c) and (e) must, as regards the skimmed-milk powder, satisfy the conditions laid down in Article 1 .' (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 171 , 28 . 6 . 1978, p. 12 . (3 ) OJ No L 106, 12. 5 . 1971 , p . 1 . 0 OJ No L 67, 15 . 3 . 1976, p . 1 . (5 ) OJ No L 228 , 20 . 8 . 1976, p. 17 . p) OJ No L 147, 3 . 6 . 1978 , p. 19 . ( 7) OJ No L 192, 15 . 7 . 1978 , p. 5 . (8) OJ No L 133, 22. 5 . 1978 , p . 1 . P) OJ No L 210, 1 . 8 . 1978 , p . 53 . No L 212/ 10 Official Journal of the European Communities 2. 8 . 78 2. In the third indent of Article 5 (2) of Regulation (EEC) No 2054/76 the words ' in Article 2 (a) or (b)' are replaced by the words ' in Article 2 (a), (b) or (e)\ 3 . The following Annex III is added to Regulation (EEC) No 2054/76 : ANNEX III Conditions for the denaturing of skimmed-milk powder referred to in Article 2 ( 1 ) (e) 1 . Homogeneous addition to the products to be dena ­ tured of 1 % blood meal and 1 % deodorized fish meal ; the two substances must be finely ground and 80 % of both must be able to pass through the mesh of a No 60 sieve of the Tyler fine series (0*246 mm mesh) or equivalent thereof. The blood meal must be of a type regarded in the trade as soluble and must satisfy the following conditions : when the meal is diluted in water to 10 % strength and the solution has been stirred for 15 minutes and then centrifuged for another 15 minutes at 2 000 revolutions per minute it must not deposit more than 5 % sediment. 2 . Homogeneous addition to the products to be dena ­ tured of 1 % blood meal and 1 % non-deodorized fish solubles. The blood meal must present the same characteris ­ tics as required in the first procedure and the fish solubles must be as fine as required in the above procedure for blood meal and fish meal .' Article 3 1 . The first subparagraph of footnote (') of Part 5 of Annex I to Regulation (EEC) No 1036/78 is amended as follows : 'For skimmed-milk powder sold pursuant to Regu ­ lation (EEC) No 2054/76 (OJ No L 228 , 20 . 8 . 1976), the amount indicated shall be multiplied by the coefficient 0.92. However, the previous coeffi ­ cient of 0.90 shall continue to apply to skimmed milk of which delivery is taken before 11 August 1978 .' 2 . Footnote (4) (a) of Part 1 and the fourth subpara ­ graph of footnote (7) of Part 5 of Annex I are amended as follows : ' In trade with non-member countries, the coeffi ­ cient of 1.81 shall be applied to the supplemen ­ tary amounts indicated above . The coefficient shall , however, be 1.66 in the case of products containing skimmed-milk powder sold pursuant to Regulation (EEC) No 2054/76 (OJ No L 228 , 20 . 8 . 1976). The previous coefficient of 1.64 shall nevertheless continue to apply to skimmed-milk powder of which delivery is taken , pursuant to Regulation (EEC) No 2054/76, before 11 August 1978 .' Article 4 The following provisions are added to footnote (3) to the Annex to Regulation (EEC) No 1654/78 fixing the refunds in the milk and milk products sector in respect of products exported as such : 'However, where skimmed-milk powder is dena ­ tured in accordance with Annex III to Regulation (EEC) No 2054/76, the product shall not be regarded as a special compound feedingstuff, provided that proof is furnished that the skimmed ­ milk powder has been denatured, purchased and exported under the procedure laid down in Regula ­ tion (EEC) No 2054/76.' Article 5 This Regulation shall enter into force on 5 August 1978 . Article 3 shall apply from 11 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1978 . For the Commission Finn GUNDELACH Vice-President